Title: To George Washington from Brigadier General Charles Scott, 31 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 31st 1778
          
          I have recent intelligence by deserters (who are Numerous) that all the New Corps are under marching Orders for Long Island, but we know that they had not left the Bridge or fort Independance the 29th in the evening. they are taking of[f] the Roofs from the out houses on York Island to Cover Stables at Kings bridg but have not carryed them away Yet. I am informd by good authority that two fleets have Fallen down to the Watering place and from that as fast as they are Ready they fall down to the Hook. a third is Nearly ready. the Same person informs that Jamiaca has Fallen into the hands of the french, or that it is so reported in the City. in Consequence of which, Rum has rose to twenty Shillings ⅌ Galleon hard money, and molasses at least Double its former price—I have not heard from Long Island nor the Jerseys Since I wrote Your Excellency Last. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        